Citation Nr: 0202718	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1953 to October 
1959.  He died in May 1989.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The case was remanded by the Board for 
further development in March 2001.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran died on May [redacted], 1989, at the age of 53 years, 
due to metastatic carcinoma of the neck.

3.  The probative evidence shows that the veteran's death was 
not caused by VA hospitalization, or medical or surgical 
treatment.




CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151, 
based on a claim that the veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
her clam for benefits under 38 U.S.C.A. § 1151.  She asserts 
that the veteran's death resulted from the treatment which he 
received while hospitalized by the VA.  She asserts that he 
vomited and the VA hospital staff left him laying there in 
his own body fluids for hours.  She also reported that the 
staff did not even clear his airway.  She states that this 
resulted in pneumonia which caused his death.  She concedes 
that he was a sick man when he was admitted to the hospital, 
and that he was most likely going to pass away eventually, 
but not as soon as he did.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the veteran's available 
post-service treatment records.  Unfortunately, the only 
available record pertaining to the hospitalization at issue, 
from May 10 to [redacted], 1989, is the hospital summary, which does 
not document any of the episodes described by the appellant. 
A letter from the Acting Health Care System Director dated in 
December 1998 details the efforts made to obtain the records, 
including searches of active and inactive file rooms, loose 
filings, and the Quality Management office, and reported that 
they were unable to locate any records.  This statement 
satisfies the requirement contained in the VCAA that the 
efforts made to locate the records be documented, and that 
further efforts would be futile.  See 38 U.S.C. § 5103A.  

The Board also notes that the appellant has reported that she 
was interviewed on tape by a VA investigator shortly after 
the veteran's death.  She has requested that the VA attempt 
to obtain this tape.  The VA Acting Health Care System 
Director has reported that there is no record of any 
investigation.  The Board finds that the VA's inability to 
locate such a tape does not prejudice the appellant as she 
has been afforded the opportunity to present testimony at the 
hearing held at the RO. Presumably her hearing testimony 
contains essentially the same information which she would 
have given to a VA investigator.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death certificate shows that the veteran died on May [redacted], 
1989, at the age of 53 years, due to metastatic carcinoma of 
the neck.  The appellant's claim for compensation is premised 
on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability or death were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  

In determining whether such additional disability resulted 
from VA medical or surgical treatment, it will be necessary 
to show that the additional disability or death is actually 
the result of such treatment, and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from the medical or surgical 
treatment.  See 38 C.F.R. § 3.358.  

Because the claim for DIC was filed in September 1997, the 
version of § 1151 that is applicable to that claim is the 
pre-amendment version that is applicable only to claims filed 
before October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  Based on its 
review of the relevant evidence in this matter, and for the 
following reasons and bases, however, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The appellant testified in support of the claim for benefits 
under 38 U.S.C.A. § 1151 during a hearing held in April 2000.  
She described incidents during the VA hospitalization which 
she believed had resulted in additional disability and death.  
Specifically, she described incidents in which she went to 
visit the veteran in the VA hospital and found him lying in 
his own vomit.  She also stated that there was dried vomit in 
the hole in his throat which was a residual of his cancer.  
She said that the staff was standing in the hallway talking 
and she got someone to change his sheets.  Later that day, 
she went to lunch, and when she returned he was again lying 
in his own vomit.  She also reported that a stool specimen in 
a cup had been in the room on his table.  She said that she 
went to work, and that when she returned the next time the 
veteran had a high fever.  She also reported that the veteran 
had lost control of his bowels and had to pay someone on the 
staff to clean him up.  Finally, she reported that the staff 
had tied his only hand down and he could not use it to get 
stuff out of his throat.  She said that he got continually 
worse, and that he developed pneumonia and died.  She 
expressed her belief that the poor treatment by the VA 
contributed to his death.  The appellant's son has submitted 
a written statement which corroborates the appellant's 
testimony.   

The pertinent medical evidence includes the private and VA 
medical records.  A private hospital record dated in June 
1982 reflects that the veteran was treated for (1) Laennec's 
cirrhosis with ascites, jaundice, wasting, weight loss, and 
peripheral edema; (2) stable chronic ischemic heart disease; 
(3) amputation of the right arm due to a post war grenade 
accident, and (4) anemia.  Private medical treatment records 
dated in 1983 reflect that the veteran was found to have 
cancer of the larynx and pharyngeal wall.  The disease was 
treated with laser surgery.  In March 1985, he underwent a 
right radical neck dissection.  The diagnosis was cancer of 
the larynx, doing well.  A VA hospital discharge summary 
dated in September 1988 shows that the veteran was 
hospitalized for treatment of a cerebrovascular accident on 
the right side leading to left hemiparesis.  

A VA hospital summary dated in May 1989 shows that the 
veteran was admitted on May 10, 1989, and died on May [redacted], 
1989.  On admission, it was noted that he had been sent by a 
private doctor, an ear, nose and throat surgeon.  He had been 
found to have carcinoma of the neck, a laryngectomy had been 
performed, and he was sent to the VA hospital for 
hyponatremia and evaluation of his pulmonary status.  On 
physical examination, his vital signs were stable.  His neck 
had a laryngectomy scar opening.  His abdomen was slightly 
distended.  The extremities had 2+ edema.  The admitting 
impression was carcinoma of the neck, status post 
laryngectomy, hyponatremia, probably from blood depletion, 
and seizure disorder.  

During the hospital course, liver function tests were 
elevated.  It was suspected that he may have a budding 
metastasis.  On May 15, 1989, he developed abdominal 
distention with coffee ground vomiting.  X-rays were 
performed and a surgical consultation was obtained.  He had 
continuous upper GI bleeding and received blood transfusions.  
His hypokalemia and hyponatremia were corrected.  An upper GI 
series and a sonogram were nondiagnostic.  Initially, the 
veteran and his family refused to have any invasive work-up, 
including endoscopies and gastroscopies.  Conservative 
management was continued with IV fluids.  He received 
antibiotics and other medications.  During the hospital stay 
he had hemoptysis.  His condition deteriorated and his upper 
GI bleeding continued.  In the later part of his hospital 
stay, he had hemoptysis with wheezing and increasing 
shortness of breath.  The upper GI bleeding and abdominal 
distention continued.  A do not resuscitate order was 
instituted.  A detailed discussion of the case was carried 
out with the veteran and his wife.  They did not want any 
further invasive therapy or diagnostic work-up.  The veteran 
finally expired on May [redacted], 1989.  An autopsy was requested, 
but denied by the family.  His cause of death was thought to 
be metastatic carcinoma of the neck.

A VA medical opinion dated in June 2001 shows that a VA 
physician reviewed the hospital summary of May 1989 along 
with the rest of the claims file.  He concludes that the 
veteran died due to metastatic carcinoma of the neck, and the 
death was not due to additional disability resulting from VA 
hospitalization, medical or surgical treatment.  

As was noted above, the veteran's death certificate shows 
that he died on May [redacted], 1989, at the age of 53 years, due to 
metastatic carcinoma of the neck.  The foregoing medical 
opinions, contained in the hospital summary, the death 
certificate and the VA opinion of June 2001, weigh against 
the claim as they all indicate that the cause of death was 
due to carcinoma and they contain no indication that the 
death resulted from the VA hospitalization.  

In reviewing the medical evidence pertaining to the veteran's 
death, the Board notes that there is no medical opinion 
regarding the Section 1151 issue except the opinions which 
weigh against the claim.  The Board has considered the 
appellant's testimony regarding the circumstances of the 
veteran's hospitalization and finds it to be credible.  
Nevertheless, although the appellant has offered her own 
opinion that the veteran's death was due to negligence and 
the conditions at the hospital, lay persons, such as the 
appellant or her son, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
appellant's opinion regarding the cause of the veteran's 
death is outweighed by the medical opinions which are of 
record.  

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not VA hospitalization, or medical or surgical 
treatment.  Accordingly, the Board concludes that the 
criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

